Per Curiam.
This is .an application to cancel a judgment as to Lewis M. Coddington, the last endorser on the note upon which judgment is entered. A prior endorser has paid the judgment to the judgment creditor and taken an assignment of the judgment. There is no ambiguity upon the face of the note, and nothing is imported except the usual contract of endorsement. The prior endorser, having paid the note, he cannot hold it against the applicant. As between them, he is not liable upon the note, nor can the prior endorser enforce the judgment against the applicant. These facts are not disputed.
An order may be entered canceling the judgment against Lewis M. Coddington. Neither party will be allowed costs.